Citation Nr: 1008018	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  97-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for bilateral otitis 
externa.

Entitlement to service connection for bilateral ear 
disability (other than bilateral otitis externa and the 
already service-connected hearing loss disability in the 
right ear), including due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Veteran has relocated, and 
jurisdiction over the claims folder has been transferred to 
the RO in New York, New York.

When this case was most recently before the Board May 2009, 
it was remanded for further action by the originating agency.  
The case has since been returned to the Board for further 
appellate action.  

The issue of entitlement to service connection for bilateral 
ear disability (other than bilateral otitis externa and the 
already service-connected hearing loss disability in the 
right ear) is addressed in the REMAND that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The Veteran was not found to have bilateral chronic 
otitis externa on examination for entrance onto his period of 
active duty.

2.  Bilateral chronic otitis externa was present during the 
Veteran's period of active duty; it did not clearly and 
unmistakably undergo no chronic increase in severity as a 
result of active duty.


CONCLUSION OF LAW

Bilateral chronic otitis externa was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  By "clear and 
unmistakable evidence" is meant that which cannot be 
misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for bilateral ear disability, described variously 
as a fungus infection and otitis externa, because it was 
aggravated by active duty.  He contends in a July 2003 
statement that he was told by a doctor that he had developed 
the condition as a result of swimming in a local river as a 
child.  He also contends that the condition was active and in 
fact worsened in the humid climate of South Vietnam.  

Although there are scant service treatment records, VA 
treatment records are replete with reference to chronic 
otitis externa in the years following service.  The Veteran 
was noted to have this disability in July 1994 and at 
multiple times thereafter.  He had initially reported in a VA 
hospitalization report in August 1969 that he had chronic 
otitis externa since age 15.  He was seen at the time by an 
ear, nose and throat (ENT) specialist, who made no diagnosis 
but noted that the Veteran's itching ears improved with 
Burrow solution.  While multiple treatment records since that 
time show no current manifestations, the records also 
indicate that the chronic disease appears to wax and wane.  
Treatment has reportedly been with Cortisporin for many years 
during flare-ups.  

The Veteran's service treatment records include a report of 
medical history dated in August 1966, prior to his period of 
active duty.  It shows that the Veteran reported that he had 
running ears but no ENT trouble.  On the accompanying service 
entrance examination, no ENT abnormalities were found.  
Similarly, at separation, no ENT abnormalities were noted.  

During a VA examination in July 2009, the Veteran told the 
examiner that he was diagnosed with otitis externa prior to 
service.  He reported recurrences occurred in moist humid 
conditions.  Treatment was with Cortisporin.  The examiner 
concluded by diagnosing the Veteran with intermittent chronic 
otitis externa.  The examiner opined that, based on the 
Veteran's statements, the otitis externa pre-existed service 
and was not aggravated by service.  

The record does not reflect that otitis externa was found on 
examination for entrance onto the period of active duty in 
1966.  The Veteran contends that this condition increased in 
severity as a result of his period of active duty.  While the 
evidence in favor of the claim is by no means unequivocal, 
the Board finds that it adequately establishes that the 
condition was present during service, as contended by the 
veteran.  The Veteran complained of the condition shortly 
after service.  He has indicated that he treated flare-ups in 
the field in Vietnam with Cortisporin.  His assertion that 
the disability tends to flare-up in the humid weather is not 
inconsistent with a finding of service connection.  He 
explained that the condition became worse in Vietnam but that 
he continued to treat it with Cortisporin.  While it appears 
that the condition existed prior to service, the evidence 
does not clearly and unmistakably establish that it underwent 
no chronic increase in severity as a result of service.  
Therefore, the presumption of soundness has not been 
rebutted, and the Veteran is entitled to service connection 
for this disability.


ORDER

Entitlement to service connection for bilateral otitis 
externa is granted.  


REMAND

The Veteran is also claiming that he is entitled to service 
connection for hearing loss disability in his left ear and 
for tinnitus.  The record reflects that a June 2007 VA 
examiner opined that the Veteran's hearing loss is 
etiologically related to his active service; however, at that 
time the Veteran was not found to have sufficient hearing 
impairment in the left ear to qualify as a disability.  The 
report of that examination shows that the decibel loss in the 
Veteran's left ear at 3000 and 4000 Hertz was 35 decibels, 5 
decibels less than the level qualifying as a disability.  See 
38 C.F.R. § 3.385 (2009).   

An October 2007 VA outpatient record reflects the physician's 
opinion that the Veteran's tinnitus is related to his hearing 
loss.  

The August 2009 VA examiner did not address whether the 
Veteran has tinnitus and did not provide an opinion 
concerning its etiology.  Moreover, audiological testing to 
determine whether the Veteran has sufficient hearing 
impairment in the left ear to qualify as a disability was not 
performed in connection with the August 2009 VA examination.  
Therefore, the Board has not found the examination report to 
be adequate for adjudication purposes or in compliance with 
the Board's remand directive.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
his tinnitus and whether he has 
sufficient hearing impairment in his left 
ear to qualify as a disability for VA 
compensation purposes.  The claims 
folders must be made available to and 
reviewed by the examiner.  

With respect to the tinnitus, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service or to service-connected 
disability.  The rationale for the 
opinion must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for bilateral ear 
disability other than bilateral otitis 
externa and hearing loss in the right 
ear.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be issued, and the 
Veteran and his representative should be 
afforded the requisite opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


